United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
S. Robert Freidel, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-638
Issued: October 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 22, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated November 23, 2010 denying her
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On October 1, 2010 appellant, then a 40-year-old postal manager, filed an occupational
disease claim alleging that she experienced stress due to unfair and discriminatory work practices
on the part of the employing establishment. She claimed that two new Caucasian male managers
1

5 U.S.C. § 8101 et seq.

with jobs identical to hers were being paid for overtime, while she was not. Appellant was
concerned that management would retaliate against her for exposing the discriminatory treatment
by way of demotion.
The employing establishment controverted appellant’s claim, asserting that she was not
discriminated against and that she had failed to follow proper internal procedures to address her
concerns. Yvette Jackson, manager distribution operations, noted that employees are required to
“swipe their badges” when working extra hours in order to ensure payment for additional hours
worked. As appellant failed to provide evidence of overtime worked, she failed to establish the
fact of injury.
Appellant submitted prescriptions and reports from Dr. Heidi R. Vidal, a treating
physician. In a report dated October 14, 2010, Dr. Vidal diagnosed depression and panic
disorder. Noting that appellant was exposed to “severe harassment [and] discrimination,” she
opined that “the stress of work triggers [and] exacerbates [appellant’s] illness.” Appellant
submitted reports dated April 28 and May 30, 2008 from Diane Wolovnick, a licensed social
worker, who diagnosed depressive disorder and anxiety. On October 4, 2010 Dr. George
Chatyrka, a treating physician, diagnosed depression, hypertension and alopecia secondary to
work-related stress.
In an October 1, 2010 memorandum to Yvette Russell and F. Harriet of the employing
establishment, appellant documented a midnight meeting wherein she identified discriminatory
practices. She alleged that she had long been given a directive that she should not be
compensated for overtime hours worked but, instead, should leave early on other days to “even it
out.” Appellant stated that similarly-situated male employees were compensated for overtime
worked and that Bill Jones was being paid more than she was, although he had fewer
responsibilities. She contended that Ms. Jackson was unprofessional, failed to provide her with
and acknowledge the proper paperwork related to her claim and unfairly removed her from
training. Appellant asserted that the meeting somehow turned into an “all out brawl.”
In a letter dated October 18, 2010, OWCP informed appellant that the evidence submitted
was insufficient to establish her claim and advised her to provide proof of discrimination on the
part of the employing establishment. Appellant was also instructed to provide a medical report,
with a diagnosis and an opinion as to the cause of the diagnosed condition.
In a statement dated October 16, 2010, appellant alleged that she was allegedly forced to
work long hours without extra pay, while white male counterparts were paid “hour for hour,
dollar for dollar.” William Jones was elevated deceitfully so that he would receive a higher level
of pay than appellant. Appellant was reportedly discriminated against on the basis of race and
gender. Management failed to refer her for counseling following her mother’s death in
May 2010 and talked about her to craft employees. Management treated appellant like a second
class citizen, even though she was an exemplary employee and was never disciplined for poor
performance. Management placed a man who had threatened her life back in direct contact with
her and refused her request for a transfer without explanation. Appellant was, then, “yanked” out
of training and replaced by a white supervisor. She contended that the postal investigator did not
conduct a thorough investigation of her claims, but rather held her hostage for two hours and
continued to badger her and tried to coerce her into dropping her claim.

2

In an October 14, 2010 statement, appellant’s husband indicated that his wife complained
about working long hours without pay. On October 1, 2010 he drove appellant to the employing
establishment, where she met with her boss from midnight until 2:00 a.m. Appellant left the
meeting in tears and stated that her supervisor refused to acknowledge or sign her completed
claim form.
Appellant submitted a September 9, 2009 employing establishment memorandum to all
employees on the subject of “Acts and Threats of Violence in the Workplace.” The
memorandum indicated that the employing establishment had a zero tolerance policy regarding
such acts or threats and that evidence of such would elicit a prompt investigation and severe
disciplinary action.
The record contains a November 6, 2009 report of an investigation into the conduct of
Sung Choi, mail processing clerk. On October 13, 2009 appellant notified the postal inspector
that she received a threat from Mr. Choi, who allegedly yelled at her, leaned across a table, told
her to go to hell and told her she was a bad woman. She was afraid he that would hit her.
Mr. Choi reportedly put his hand in appellant’s face and stated in a very devious way, “Your
gonna get yours mother f****r.” In an October 16, 2009 interview, Deborah Beckman, a general
clerk, indicated that, on October 1, 2010, she heard Mr. Choi speaking to appellant in a loud,
threatening voice, stating, “You are a very bad person” and “I want to go home,” while pointing
his finger in appellant’s face. Gerard Ella stated that he overheard appellant and Ms. Novak
talking about an incident that had just occurred wherein Mr. Choi was yelling at appellant in
anger. On October 21, 2009 Mr. Choi stated, “I feel remorseful that this unfortunate event
occurred when my true intention was doing the job right. Above all, I sincerely regret yelling
and swearing at [appellant] as well.”
Appellant submitted an undated statement from Richard Hogan, a fellow supervisor, who
indicated that SDOs on Tour 1 were instructed to make up any hours worked (over 8.5 hours) as
compensatory time, rather than receive overtime pay. She discovered that supervisors on other
tours were being paid for overtime worked.
In an October 13, 2010 statement, Clerk Gregory Freeman, appellant’s cousin, indicated
that supervisors, Ms. Novak and Ms. Jackson, were very unprofessional in the way they spoke to
employees and showed favoritism and discriminated against African Americans. He stated that
Ms. Jackson expressed her dislike for appellant many times and “threatened people” not to ask
appellant for help.
On October 19, 2010 Darryl Fledger, a coworker, stated that Ms. Jackson unfairly denied
appellant’s request for training “because she was a manager.” He noted that other Caucasian
managers were scheduled to attend the training. Mr. Fledger asserted that the work environment
needed improvement; that other managers pulled rank; that employees in Tour 1 were forced to
work overtime without compensation, while white male managers received pay for overtime
worked (Mr. Jones and Roger Danbury); and that appellant was frightened when Mr. Choi
returned to work under her supervision, noting that his action was determined not to be a serious
threat.

3

Appellant submitted an August 25, 2008 notification of absence request form reflecting
the employing establishment’s approval of her request to leave early on the date in question. The
form contains the notation, “time accumulated from dual positions and no T-time paid.” In an
accompanying statement, appellant indicated that her leave request was intended to make up for
performing a dual position without getting paid. On November 12, 2010 she alleged that
Ms. Jackson tried to bully her into deciding not to file her claim.
Appellant submitted medical evidence, including an October 20, 2010 report from
Dr. Vidal. She diagnosed major depressive disorder and panic disorder, which she opined were
work related due to “alleged severe harassment and discrimination on the job.”
In an undated statement, appellant alleged that, although Ms. Jackson refused to sign or
acknowledge her request for absence or her Form CA-2 claim, she often approved extended
leave for other employees. She expressed her belief that Ms. Jackson’s treatment was in
retaliation for the filing of an Equal Employment Opportunity (EEO) complaint.
In an undated letter to appellant’s attorney, reiterated appellant’s allegations. Appellant
stated that she was forced to perform two jobs and to work extended long hours without pay.
She also indicated that the employing establishment passed her over, promoting a junior manager
who had much less experience. Supervisor Mr. Russell informed appellant that she would have
no chance of a promotion if she filed a claim and bullied her on October 1, 2010.
In an October 23, 2010 decision, OWCP denied appellant’s claim, finding that she had
not established a compensable factor of employment. It determined that she had not established
discrimination or harassment or that the employing establishment acted improperly regarding
administrative matters.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that he has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his regular or specially-assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of FECA. The same result is reached when the emotional disability resulted from the
employee’s emotional reaction to the nature of his work or his fear and anxiety regarding his

2

D.L., 58 ECAB 217 (2006).

4

ability to carry out his work duties.3 By contrast, there are disabilities having some kind of
causal connection with the employment that are not covered under workers’ compensation law
because they are not found to have arisen out of employment, such as when disability results
from an employee’s fear of reduction-in-force or frustration from not being permitted to work in
a particular environment or to hold a particular position.4 An employee’s emotional reaction to
an administrative or personnel matter is generally not covered by workers’ compensation. The
Board has held, however, that error or abuse by the employing establishment in an administrative
or personnel matter may afford coverage.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered. If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.6
The Board has held that allegations, alone, by a claimant are insufficient to establish a
factual basis for an emotional condition claim but must be substantiated by the evidence.7 Mere
perceptions and feelings of harassment or discrimination will not support an award of
compensation. The claimant must establish such allegations with probative and reliable
evidence.8
With regard to claims under FECA, the Board has held that the determination of an
employee’s rights or remedies under other statutory authority does not establish entitlement to
benefits under FECA. To establish disability, an employee’s injury must be shown to be
causally related to an accepted injury or accepted factors of his or her federal employment. For
this reason, the determinations of other administrative agencies or courts, while instructive, are
not determinative with regard to disability arising under FECA. Findings made by the MSPB or
3

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

4

Id.

5

Margreate Lublin, 44 ECAB 945 (1993). See generally Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on
recon., 42 ECAB 566 (1991).
6

D.L., supra note 2; T.G., 58 ECAB 189 (2006); C.S., 58 ECAB 137 (2006); A.K., 58 ECAB 119 (2006).

7

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
8

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (it was found that the employee failed to establish the incidents or
actions characterized as harassment).

5

EEO complaint may constitute substantial evidence relative to a claim to be considered by
OWCP and the Board.9
ANALYSIS
Appellant did not attribute her emotional condition to any specially-assigned job
requirement or duty arising from her status as an employee under Cutler. Rather, she contends
that she experienced stress as a result of discriminatory and abusive actions on the part of her
supervisors. Having considered the evidence and argument presented, the Board finds that
appellant has failed to establish a compensable employment factor. Therefore, appellant failed to
meet her burden of proof to establish that she sustained an emotional condition causally related
to factors of her federal employment.
Appellant alleged that she was denied overtime pay while Caucasian male managers with
jobs identical to hers were being paid for overtime. The Board finds that these allegations relate
to administrative or personnel matters, unrelated to her regular or specially-assigned work duties
and, therefore, do not fall within the coverage of FECA.10 Although the handling of disciplinary
actions and leave requests, the assignment of work duties and the monitoring of work activities
are generally related to the employment, they are administrative functions of the employer and
not duties of the employee.11 However, the Board has also found that an administrative or
personnel matter will be considered to be an employment factor where the evidence discloses
error or abuse on the part of the employing establishment12. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.13
Appellant alleged that she was instructed to adjust her work schedule to compensate for
overtime worked, rather than receive overtime pay. She submitted employment records
reflecting that she requested approval to leave early on certain days to make up for overtime
worked. Appellant provided a statement from Mr. Hogan, who corroborated her claim that her
employees on Tour 1 were told to make up overtime worked as compensatory time with no pay.
She did not, however, provide any evidence to support her allegation that other employees
received pay for overtime worked while she did not. Mr. Hogan stated without explanation that
appellant “discovered” that other employees were being paid for overtime worked. Additionally,
the employing establishment controverted her allegations of discrimination, noting that
employees are required to “swipe their badges” when working extra hours in order to ensure
payment for additional hours worked. In this case, appellant has not submitted sufficient
9

See Beverly R. Jones, 55 ECAB 411 (2004).

10

See Lori A. Facey, 55 ECAB 217 (2004). See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260,
1266-67 (1988). See also Jimmy B. Copeland, 43 ECAB 339 (1991) (An investigation by the employing
establishment is an administrative matter).
11

Id.

12

Thomas McEuen, supra note 5.

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

evidence to show that the employing establishment committed error or abuse with respect to this
administrative matter.
Appellant alleged that management improperly placed a man who had threatened her life
back in direct contact with her in spite of the employing establishment’s zero tolerance policy
regarding such acts or threats, which required “a prompt investigation and severe disciplinary
action.” The evidence establishes, however, that management thoroughly investigated
appellant’s allegations against Mr. Choi, who allegedly yelled at her, leaned across a table, told
her to “go to hell” and told her she was a bad woman. The investigative report reflects that he
expressed remorse and sincere regret for the incident. Appellant has not established that the
employing establishment’s administrative act of permitting Mr. Choi to work in her work
environment constituted error or abuse. Additionally, it is well established that an employee’s
frustration from not being permitted to work in a particular environment or to hold a particular
position is not compensable.14
Appellant alleged that Mr. Jones was being paid more than she was, although he had
fewer responsibilities and that her supervisor passed her over, promoting a junior manager who
had much less experience. She has provided no evidence to substantiate these claims. Appellant
contended that Ms. Jackson was unprofessional and unfairly removed her from training.
Management failed to refer her for counseling following her mother’s death, talked about her to
craft employees and treated her like a second class citizen. Complaints about the manner in
which a supervisor performs his or her duties or the manner in which he or she exercises
discretion generally fall outside the scope of coverage provided by FECA. This principle
recognizes that a supervisor or manager in general must be allowed to perform his or her duties
and employees will, at times, dislike the actions taken.15 Mere disagreement or dislike of a
supervisory or managerial action will not be compensable, absent evidence of error or abuse.16
Appellant has not established that her supervisor erred or acted abusively in these matters.
Appellant also contended that management failed to provide her with and acknowledge
the proper paperwork related to her claim. Actions taken by the employer subsequent to the
filing of her claim are administrative functions of the employer and not related to the employee’s
day-to-day or specially-assigned duties.17 There is no evidence establishing delay or error with
regard to the handling of the claim by appellant’s supervisor. The Board finds that the employer
acted reasonably and appellant failed to establish a compensable factor of employment with
respect to this allegation. The Board also finds that her belief that Ms. Jackson acted in
retaliation for the filing of an EEO complaint is self-generated.

14

Lillian Cutler, supra note 3.

15

T.G., supra note 6.

16

Id.

17

G.S., Docket No. 09-764 (issued December 18, 2009). Administrative or personnel matters are generally
unrelated to an employee’s regular or specially assigned-work duties and do not fall within coverage of FECA
absent evidence showing error or abuse on the part of the employing establishment. C.T., Docket No. 08-2160
(issued May 7, 2009).

7

Appellant alleged that a midnight meeting on October 1, 2010 with her supervisor
somehow turned into an “all out brawl.” Supervisor Russell informed her that she would have
no chance of a promotion if she filed a claim and bullied her. Appellant has provided no
evidence to support that an altercation occurred. A verbal altercation, when sufficiently detailed
by the claimant and supported by the evidence, may constitute a compensable employment
factor.18 This does not imply, however, that every statement uttered in the workplace will give
rise to coverage under FECA.19 In this case, appellant has not shown how her supervisor’s
actions rise to the level of verbal abuse or otherwise fall within coverage of FECA.20 Therefore,
she failed to establish that the altercation occurred as alleged.21
Appellant made additional allegations of harassment, threats and discrimination on the
part of her supervisors. To the extent that incidents alleged as constituting discrimination and
harassment are established as factual, these could constitute employment factors.22 However, for
harassment or discrimination to give rise to a compensable disability under FECA, there must be
evidence that it did, in fact, occur. Mere perceptions of harassment or discrimination will not
support an award of compensation.23 Other than the allegations addressed above, appellant did
not describe any specific instance of alleged harassment or discrimination made by her
supervisor. Her general allegations are insufficient to establish that she was harassed or
discriminated against by her supervisor at any time. Appellant has not established a
compensable employment factor with respect to these allegations.
As appellant did not establish a compensable factor of employment, she failed to
establish that her emotional condition arose in the performance of duty.24
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her emotional condition arose in
the course of her federal employment.
18

C.S., supra note 6.

19

J.C., 58 ECAB 594 (2007).

20

Harriet J. Landry, 47 ECAB 543, 547 (1996); see Leroy Thomas, III, 46 ECAB 946, 954 (1995); Alton L.
White, 42 ECAB 666, 669-70 (1991).
21

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

22

Kathleen D. Walker, 42 ECAB 603 (1991).

23

Charles E. McAndrews, 55 ECAB 711 (2004).

24

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003); Margaret S. Krzycki, 43 ECAB 496 (1992). See L.K.,
Docket No. 08-849 (issued June 23, 2009).

8

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

